—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (J. Leone, J.), dated May 24, 1999, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
There are triable issues of fact which preclude the granting of summary judgment. Those issues include whether the operator of the vehicle owned by the defendant Michael Mauch was negligent in making a left turn despite the approach of the vehicle operated by the plaintiff Gary Young, whether Young was negligent in failing to use appropriate caution in the operation of his vehicle, and the allocation of fault, if any, on the part of each driver (see generally, Bogorad v Fitzpatrick, 38 AD2d 923, affd 31 NY2d 984; cf., Burns v Mastroianni, 173 AD2d 754). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.